Gray, C. J.
1. Grand jurors, sworn by the clerk in the presence of the court, as required by the statutes, are legally charged with the performance of their duties. Their authority to inquire into crimes is not limited to subjects to which their attention is called by the court or by the attorney for the Commonwealth; and the extent to which they shall be instructed by the court rests in the discretion of the presiding judge.
The language of the Rev. Sts. c. 136, § 7, and the Gen. Sts. c. 171, § 7, which provide that “ after the grand jurors have been empanelled and have received their charge from the court,” and have retired, they shall elect a foreman before they proceed to the performance of the duties of their office, is hardly so explicit as the St. of 1807, c. 140, § 10, which spoke of their being “ sworn, empanelled, and instructed by the charge from the court.” Under that statute, when one grand juror arrived after the others had been empanelled and charged and had retired to their room, the *64court, after consultation, ordered him to be sworn in the usual form, and then merely charged him to aid the grand jury in their inquiries as to offences which had been stated in detail to them when they were empanelled. Wadlin’s case, 11 Mass. 142.
The provisions of the Rev. St. c. 136, §§ 12, 13, and the Gen. Sts., c. 171, §§ 12, 13, binding the grand jury to secrecy, and directing the court in charging them to remind them of these provisions, do not make the instructions of the court, on this or any other matter, essential to the validity of their indictments. The note of the commissioners on the Revised Statutes shows that they did not suppose that these sections altered the law in this regard.
2. The payment of a tax to the United States was no bar to this indictment for violating the laws of the Commonwealth. Commonwealth v. Holbrook, 10 Allen, 200. Pervear v. Commonwealth, 5 Wall. 475.
3. The instructions to the jury were correct and sufficient.

Exceptions overruled.